Citation Nr: 0105426
Decision Date: 02/22/01	Archive Date: 04/17/01

DOCKET NO. 00-06 380               DATE FEB 22, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

Entitlement to service connection for an acquired mental disorder
to include depression.

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for residuals of a head
injury claimed as a facial injury.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

REMAND

The veteran had active duty from September 1970 to June 1972.     

The veteran had requested and was scheduled for a hearing in
Washington, DC. before the Board of Veterans Appeals (Board).
However, prior to the date of that hearing he wrote to the Board
indicating that he could not travel for health reasons and
requesting that he be afforded a Board hearing in Waco.

To ensure full compliance with due process requirements. the case
is REMANDED to the regional office (RO) for the following
development:

The RO should contact the veteran to determine whether he desires
an in-person travel board hearing or a videoconference Board
hearing and then schedule an appropriate hearing.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302,, 108
Stat. 4645,, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1. Part IV, directs the ROs to provide
expeditious handling of all cases that have been

remanded by the Board and the Court. See M21-1, Part IV. paras.
8.44-8.45 and 38.02-38.03.

JANE E. SHARP 
Member. Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

3 - 


